Pope, Judge.
Appellant was arrested for trafficking in cocaine after a search of the car he was driving uncovered 8.15 pounds of cocaine. Following a hearing, the trial court set bail in the amount of $300,000, which appellant contends was excessive. We disagree and find that the trial court did not abuse its discretion in setting bail in the amount of $300,000. Accord Sirmons v. State, 243 Ga. 664 (256 SE2d 350) (1979); Reid v. Perkerson, 207 Ga. 27 (4) (60 SE2d 151) (1950); see also OCGA § 17-6-1 (a) & (f). See generally Lathan v. State, 188 Ga. App. 439 (373 SE2d 388) (1988).

Judgment affirmed.


McMurray, P. J., and Benham, J., concur.